DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 31-35 are canceled.
Claims 36-40 are new.
Applicant’s arguments with respect to claims 1 and 36-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 36-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20150377675 by Laleman (hereinafter “Laleman”) in view of US Pat 5890627 issued to Storey (hereinafter “Storey”).
Regarding claim 1, Laleman teaches an insect release device (Fig 3, device shown is capable of releasing insects), comprising: 
a container (Fig 4, outer reservoir bottom part 4) defining an inner volume (Fig 3, inner volume of 4 and of inner reservoir) with a container opening at one end (Fig 3, top opening of 4); and 
a lid (Fig 3, outer reservoir top part 1) to releasably engage with the container to cover the container opening and enclose the inner volume (Fig 1 shows 1 covering and enclosing 4 and inner reservoir, with [0023] bottom and top fixing means being snap fit capable of releasing), 
the lid comprising: 
a roosting panel (Fig 3, fin 3 is capable of being roosted on) coupled to the lid and positioned to extend into the inner volume when the lid is secured to the container (Fig 3 shows coupled to and secured), the roosting panel comprising a surface (Fig 3, 3 has a surface) for insects to roost upon (said surface is capable of being roosted on); and 
a port having an elongated shape (Fig 3 shows element 2 to be a dispensing hole via fin 3 not having hidden lines in the drawing, and [0024] to dispense a selected edible article from the compartmented inner reservoir, shown having a thickness thereby elongate) defining a load-release pathway (Figs 1 and 3, pathway defined by fins 3 and top part 1 and inner reservoir) extending between the inner volume of the container and outside of the insect release device when (Fig 3 shows said pathway extends between the inner volume of said container and outside of the device, When 1 is releasably coupled to 4, Fig 1) the lid is releasably coupled with the container, the port sized to interface with an insect sorting device that loads insects (Fig 3, port being a port is necessarily capable of interfacing with a device, including a device capable of sorting and loading insects) from the insect sorting device via the load-release pathway into the inner volume (Fig 3, pathway leads to inner volume), 
wherein the load-release pathway is configured to enable release of the insects after loading of the insects (Fig 3, cited lid releasable coupling makes the pathway capable of enabling release and loading of contents, including insects),

(Wherein Laleman further teaches 
Fig 3, fins 3 necessarily have a textured surface whereby having texture means the surface capable of insects grasping onto;
Fig 3 shows three fins, and the amount can vary [0025];
Fig 3 shows lid 1 is a conical shape extending from a releasable connection at a base of the conical shape to the port 2 at a top of the conical shape;
Fig 3, an outer edge profile of 3 matches Fig 3, an inner wall profile of 4, wherein said outer edge shows protruding portions of 3 protruding a length into the container when closed, wherein said protruding length is also a length of the container, thereby defining container length as equivalent to the protruding portion length, therefore the outer edge profile of 3 extends a fully equivalent length of the container; also see examiner annotated Laleman Figure 3, hereinafter “EAFL3”, wherein the matched container length is show a full length;
[0025] guiding fins 3 necessarily contact and guide dosage of [0021] edible goods of nuts or spices;
EAFL3 shows 2 at a first side of 1, and shows an opening of 1 opposite to 2, and shows said pathway extends from 2 to said opposite lid opening, and that port 2 is the only port;
EAFL3 shows 1 as a conical funnel shape, and inner volume of 1 that shows the lid inner volume conical funnel to have a curved interior surface; 
EAFL3 shows the interior surface of conical funnel is tapered;
EAFL3 shows a plurality of fins 3, fixedly held, and extend from the funnel inner volume into the container 4 inner volume when the lid 1 is secured to 4 (as in Fig 1))


    PNG
    media_image1.png
    863
    670
    media_image1.png
    Greyscale


But does not explicitly teach that the port is cylindrical shaped.
	Storey, however, teaches a similar release device, comprising 
an elongated port having cylindrical shape (Fig 7, port of 40).

(Wherein Storey further teaches, Fig 7 shows 2 is formed in a vertex of the topmost region of the conical funnel lid)

The purpose of a conical funnel lid with a cylindrical port is for ease of pouring powdered materials (col 5, lines 18-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid port of Laleman to be of cylindrical shape as taught by Storey in order to ease of pouring grains, cereals, or washing powder (col 5, lines 18-19) to be the ultimate serving container (col 5, lines 20-21) advantageously providing an improved sales experience for customer and seller by being able to showcase multiple products with a simpler pour mechanism, and beneficially behave as a funnel versus a frustocone for better controlled, less scattered pouring.
In addition, and in the alternative, it would have been an obvious matter of design choice to have modified the shape of the port to be cylindrical, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 2, Laleman already teaches the surface of the roosting panel (Fig 3, 3) comprises a textured surface (Fig 3, fins 3 necessarily have a textured surface) for insects to grasp onto (having texture means the surface capable of insects grasping onto).

Regarding claim 5, Laleman already teaches the lid (Fig 3, 1) comprises a conical shape (Fig 3 shows conical shape of lid 1) extending from a releasable connection at a base of the conical shape to the port (Fig 3, 2) at a top of the conical shape (Fig 3 shows said conical shape extending from a releasable connection at a base of the conical shape to the port 2 at a top of the conical shape).

Regarding claim 6, Laleman already teaches the roosting panel (Fig 3, 3) comprises 
a first edge profile (Fig 3, an outer edge profile of 3) that matches an inner profile (Fig 3, an inner wall profile of 4) of the container (Fig 3 shows matching profiles) and 
extends a full length of the container (Fig 3 shows protruding portions of 3 protruding a length into the container when closed, wherein said protruding length is also a length of the container, thereby defining container length as equivalent to the protruding portion length, therefore the outer edge profile of 3 extends a fully equivalent length of the container; also see examiner annotated Laleman Figure 3, hereinafter “EAFL3”, wherein the matched container length is show a full length).

Regarding claim 36, Laleman already teaches the port is defined at a first side of the lid (EAFL3 shows 2 at a first side of 1) and a lid opening is defined at a second opposite side of the lid (EAFL3 shows an opening of 1 opposite to 2), wherein the load-release pathway extends from the port through the lid opening (EAFL3 shows said pathway extends from 2 to said opposite lid opening), and wherein the port is the only port defined at the first side of the lid (EAFL3 shows port 2 is the only port).

Regarding claim 37, Laleman already teaches the inner volume (Fig 3, inner volume of 4 and inner reservoir) is a container inner volume (Fig 3, inner volume of 4 wherein inner reservoir is also inside the container), wherein the lid further comprises a conical funnel (EAFL3 shows 1 as a conical funnel shape) that defines a funnel inner volume (EAFL3 shows inner volume of 1) and that is characterized by a curved side that defines an interior surface (EAFL3 shows the lid inner volume conical funnel to have a curved interior surface).

Regarding claim 40, Laleman/Storey already teaches the port (Laleman, Fig 3, 2) is formed in a vertex of the conical funnel defined at a topmost region of the conical funnel (Storey, Fig 7 shows 2 is formed in a vertex of the topmost region of the conical funnel lid).

Claims 3-4 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Laleman in view of US Pub 20160123786 by Hanna et al. (hereinafter “Hanna”).
Regarding claim 3, Laleman already teaches the lid comprises roosting panels (Fig 3, 3) arranged radially on the lid (Fig 3 shows three, and the amount can vary [0025]),

But does not explicitly teach six panels.
	Hanna, however, teaches a similar divided container with a lid comprising six roosting panels arranged radially on the lid (Figures 1A, 1C, 2C and [0062], show a lid 10 with six panels 40 capable of roosting arranged radially on the lid).

The purpose of multiple panels is to have customizable separated chambers ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of panels of Laleman with six panels as taught by Hanna in order to beneficially offer the user variety in size and location of compartments to advantageously hold pills, dietary supplements and powdered supplements ([0064]) of varying size granularity for people with multiple medical challenges and/or ambitious optimal health goals.

Regarding claim 4, Laleman does not explicitly teach a tab on the panel that releasably secures into a slot on the lid.
Hanna, however, teaches a similar divided container with a lid, wherein
a roosting panel (Figures 1A, 1C, 2C, panel 40 capable of roosting) comprises a tab at one edge (Fig 1C, tab portion is at top edge of 40); and a lid (Fig 1C, lid 10) comprises a slot (Fig 5A, channel 60b) to releasably secure the tab of the roosting panel to the lid ([0068] chamfered walls 60a allow “click” into place over next chamber, therefore the tab of 40 snaps into 60b, thereby being secured and capable of releasing).

The purpose of a lid slot to releasably secure the panel is to seal the chambers defined between panels ([0068]) or be part of an unmoving lower lid part also releasably securing the panel to the slot ([0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the unitarily attached fins of Laleman as a connection of the panel tab releasably secured into a slot as taught by Hanna in order to advantageously be able to separate for easier cleaning of each piece versus a user’s hand navigating a complex integral geometry, yet remain beneficially easily assembled. 
In addition, and in the alternative, it would have been an obvious matter of design choice to have modified the unitary attachment type of Laleman to be another unitary structure that is specifically tongue and groove, since such a modification would have involved a mere change in making the components separable. A change in removability for any reason to gain access, access such as for cleaning (see above), is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 38, Laleman already teaches the interior surface of the conical funnel (EAFL3 shows the interior surface of conical funnel lid 1 is tapered),

But does not explicitly teach slots corresponding to the interior surface of a lid.
	Hanna, however, teaches a similar divided container with a lid, wherein
	a plurality of slots is disposed radially within the interior surface (Fig 5A, 60b), and wherein each slot of the plurality of slots is characterized by a tapered surface (Fig 5A, chamfer 60a) that corresponds to an interior surface of a lid (Fig 5A shows 60a corresponds to an interior surface of the lid by being directly attached to the interior surface).

(Wherein Hanna further teaches,
Fig 5A, lid slots 60b to releasably secure panels 40 are to seal the chambers defined between panels ([0068]) or be part of an unmoving lower lid part also releasably securing and fixedly holding the panels within the slots ([0075]))

The purpose of slots corresponding to a lid interior surface is to be attached to said lid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior surface of the lid of Laleman with slots that correspond to an interior surface of the lid as taught by Hanna in order to advantageously provide a releasably coupled lid and dividers for easier cleaning of each piece versus a user’s hand navigating a complex integral geometry, yet remain beneficially easily assembled.
In addition, and in the alternative, it would have been an obvious matter of design choice to have modified the unitary attachment type of Laleman to be another unitary structure that is specifically the grooves for tongue and groove, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 39, Laleman/Hanna already teaches the roosting panel (Laleman, Fig 3, 3) comprises a plurality of roosting panels (Laleman, Fig 3, 3) having first ends that extend into the plurality of slots (Hanna, panels 40 extend into the slots 60b) and that are fixedly held (EAFL3 shows 3 fixedly held; also Hanna, 40 fixedly held by 60b) within the plurality of slots (Hanna, panels 40 are within the slots 60b), and wherein the plurality of roosting panels is positioned to extend from the funnel inner volume into the container inner volume when the lid is secured to the container (EAFL3 shows 3 extending from the funnel inner volume into the container 4 inner volume when the lid 1 is secured to 4 (as in Fig 1); see the rejection of the parent claim above, with respect to the citations).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Laleman/Storey in view of CN 105165800 issued to Guo (hereinafter “Guo”).
Regarding claim 7, Laleman already teaches the roosting panel (Fig 3, 3) is (Fig 2, 56) to support a food element ([0025] guiding fins 3 necessarily contact and guide dosage of [0021] edible goods),

But does not explicitly teach an opening in the panel.
	Guo, however, teaches a similar insect release device, wherein
a roosting panel (Fig 8, cover 3 capable of moth, bee, wasp roosting) defines a first opening (Fig 8, vent hole 30 of 3) to support a food element (Fig 8, oatmeal filler 7, claim 6).

The purpose of an opening in the panel is release scent of food (i.e. oatmeal attractant, page 3, line 1 and page 6, claim 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of Laleman with an opening as taught by Guo in order to advantageously provide air vents to provide improved natural air flow to increase desirability by distributing more scent as an attractant to the contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 1912505 - divider for receptacles
US 6079586 - conical portion 24 of lid 17 with 24 with fixedly held partition 13 in a slot defined by 21 with 22 (Fig 2)
US 9289083 - partition 80 extends downwardly from an inner surface of the lid 82 as a unitary member, thereby fixedly attached and has slots that track/correspond with the lid shape (col 4, lines 42-45, Fig 5) 
US 20170000295 - divider walls 40 pressure fit into channels 62b of the lid, and all Figures point to the disclosed invention (Figs 4a, 5a, [0075])
Gorgeous Acrylic Pour with 3D Printed Funnel – (688) Gorgeous Acrylic Pour with 3D Printed Funnel - YouTube
Airtight Cereal Container – Amazon.com: Cereal Storage Container, Airtight Food Storage Container BPA Free Plastic Cereal Dispenser Large Kitchen Storage Keeper with Lids and Compartments for Grain, Sugar, Flour, Rice, Nuts, Snacks (2.5L): Home & Kitchen
CN 105660542 - insect feeder with radial dividers that do not create compartments and only a single circular port at the topmost end (Fig 1, dividers 3)
CN 203969122 - single port on funnel to enclosed container with grooves inside of the funnel, but the grooves would not necessarily hold a panel, and even if the grooves could, filter screen 6 would block extension from funnel volume to container volume (Figs 1 & 2)

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784